Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelvin Liu, Jr., Reg. No. 73,932 on Friday, September 2, 2022. 
The application has been amended as follows:
	
3. (Currently Amended) The method of claim 2, wherein dropping the another one of the first and second HARQ feedbacks with the lower priority comprises:
dropping a portion of HARQ bits of the another one of the first HARQ feedback and the second HARQ feedback with the lower priority when the  PSFCH that is to be transmitted does not have enough resource size to include the HARQ bits of both of the first and second HARQ feedbacks.
5. (Currently Amended) The method of claim 1, further comprising:
dropping a PSSCH transmission, a physical sidelink control channel (PSCCH) transmission, or a PSFCH transmission on other resources when the  PSFCH that is to be transmitted has enough size to include the HARQ bits of both of the first and second HARQ feedbacks in the at least four slots after the first and second PSSCH transmissions, but is at least partially overlapped with one of a PSSCH, a PSCCH, or a PSFCH of the other resources.

11. (Currently Amended) The UE of claim 10, wherein dropping the another one of the first and second HARQ feedbacks with the lower priority comprises:
dropping a portion of HARQ bits of the another one of the first HARQ feedback and the second HARQ feedback with the lower priority when thethe HARQ bits of both of the first and second HARQ feedbacks.
13. (Currently Amended) The UE of claim 9, wherein the computer-executable instructions when executed by the at least one processor further instruct the at least one processor to:
drop a PSSCH transmission, a physical sidelink control channel (PSCCH) transmission/reception, or a PSFCH transmission on other resources when the PSFCH that is to be transmitted has enough size to include the HARQ bits of both of the first and second HARQ feedbacks in the at least four slots after the first and second PSSCH transmissions, but is at least partially overlapped with one of a PSSCH, a PSCCH or a PSFCH of the other resources.
Allowable Subject Matter
Claims 1-3, 5-11 and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “transmitting, to the second UE, a PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority according to the determined priorities when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in time domain, wherein transmitting the PSFCH comprises transmitting HARQ bits of both of the first and second HARQ feedbacks in the PSFCH when the PSFCH has enough resource size to include the HARQ bits of both of the first and second HARQ feedbacks in at least four slots after the first and second PSCCH transmissions”, as substantially described in independent claim(s) 1 and 9.  These limitations, in combination with the remaining limitations of claim(s) 1 and 9 are not taught nor suggested by the prior art of record.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474